Citation Nr: 0202025	
Decision Date: 03/01/02    Archive Date: 03/05/02

DOCKET NO.  99-23 839A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for pulmonary 
tuberculosis (PTB).

2.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for chronic heart 
disease.

3.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for arthritis.


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Counsel



INTRODUCTION

The veteran had active military service from April 1946 to 
May 1947.  This matter comes to the Board of Veterans' 
Appeals (Board) from the Department of Veterans Affairs (VA) 
Manila Regional Office (RO) June 1999 rating decision which 
denied service connection for chronic heart disease and 
arthritis, and declined to reopen the claim of service 
connection for PTB.  

A review of the record indicates that service connection for 
heart disease and arthritis was previously denied by RO 
rating decision in April 1996, and no timely appeal from that 
decision had been filed (by that rating decision, the RO also 
declined to reopen the claim of service connection for PTB, 
and no timely appeal relative to that matter had been filed).  
Thus, the April 1996 rating decision became final and is not 
subject to revision on the same factual basis.  It may, 
however, be reopened with the submission of new and material 
evidence.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156(a) (2001).  

As the April 1996 RO rating decision, declining to reopen the 
claim of service connection for PTB and denying service 
connection for heart disease and arthritis, constitutes the 
most recent final decision with regard to those claims, it 
must be determined whether new and material evidence has been 
submitted since that decision.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

By February 8, 2001 decision, the Board denied the veteran's 
application to reopen the claims of service connection for 
PTB, chronic heart disease, and arthritis.  Timely appeal 
from that decision was filed with the U.S. Court of Appeals 
for Veterans Claims (the Court).  By June 14, 2001 Order, the 
Court vacated the February 2001 Board decision to the extent 
it declined to reopen the service connection claims, and 
remanded the case to the Board for further action consistent 
with the Order. The Order directed that the veteran's claims 
be considered in light of the provisions of the Veterans 
Claims Assistance Acto of 2000 (VCAA).


FINDINGS OF FACT

1.  The veteran's application to reopen the claim of service 
connection for PTB was most recently denied by RO rating 
decision in April 1996; no timely appeal therefrom was filed, 
with the result that the April 1996 decision became final.

2.  Service connection for chronic heart disease and 
arthritis was denied by RO rating decision in April 1996; no 
timely appeal therefrom was filed, with the result that the 
April 1996 decision became final.

3.  Evidence received in support of the application to reopen 
the claims of service connection for PTB, chronic heart 
disability, and arthritis, furnished since the April 1996 RO 
decision, is duplicative, cumulative, and redundant.


CONCLUSIONS OF LAW

1.  The April 1996 RO decision declining to reopen the claim 
of service connection for PTB and denying service connection 
for heart disease and arthritis is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 20.1103 (1995).

2.  New and material evidence has not been submitted to 
reopen the claim of service connection for PTB.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (2001).

3.  New and material evidence has not been submitted to 
reopen the claim of service connection for chronic heart 
disease.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(2001).


4.  New and material evidence has not been submitted to 
reopen the claim of service connection for arthritis.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes 
private treatment records.  Significantly, no additional 
pertinent evidence has been identified by the veteran as 
relevant to the issues on appeal.  The Board therefore finds 
that the record as it stands is adequate to allow for 
equitable review of the veteran's appeal.

Furthermore, the veteran and his representative have been 
notified of the applicable laws and regulations pertaining to 
the issue on appeal.  The discussions in the rating decision, 
statement of the case, and supplemental statement of the case 
have informed the veteran and his representative of the 
information and evidence necessary to warrant entitlement to 
the benefits sought. The Board therefore finds that the 
notice requirements of the new law have been met.

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the VCAA. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)). The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim. 

The Board has reviewed the facts of this case in light of the 
new VCAA regulations. As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claim and has notified him of the information and 
evidence necessary to substantiate his claim. Consequently, 
the case need not be referred to the veteran or his 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran. See generally Sutton v. 
Brown, 9 Vet.App. 553 (1996); Bernard v. Brown,  4 Vet. App. 
384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992).

VCAA specifies that reopening a previously disallowed claim 
is not required, except when new and material evidence is 
submitted.  38 U.S.C.A. § 5103A(f) (West Supp. 2000). VA 
published final regulations implementing VCAA as to reopening 
claims on the basis of new and material evidence.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.156(a)).  However, this regulatory amendment was 
explicitly made applicable only to applications to reopen 
finally disallowed claims which were received by VA on or 
after August 29, 2001.  Id. at 45,630.  Since the veteran's 
application to reopen the claims of service connection was 
received by the RO prior to this date, the preexisting 
version of 38 C.F.R. § 3.156 applies, and the Board need not 
determine which version of the regulation would be most 
favorable to him.  See Karnas, 1 Vet. App. at 313.  All 
citations in this decision refer to the "old" version of 
38 C.F.R. § 3.156.


Service connection for PTB was initially denied by RO rating 
decision in August 1978, based on findings that competent 
medical evidence did not show PTB during active service, or 
to a compensable degree within 3 years after separation from 
service.  An appeal from that rating decision had not been 
filed in a timely fashion, with the result that the decision 
became final.  38 U.S.C.A. § 4005 (West 1976) (now 
38 U.S.C.A. § 7105 (West 1991)); 38 C.F.R. § 19.153 (1978) 
(now 38 C.F.R. § 20.1103 (2001)).  A final RO decision is not 
subject to revision on the same factual basis, but may be 
reopened on submission of new and material evidence.  
38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.104(a), 3.156(a); Evans, 
9 Vet. App. at 285.

Subsequently, the veteran sought to reopen the claim of 
service connection for PTB, but his application was denied by 
RO rating decision in April 1996, and no timely appeal 
therefrom had been filed; by the April 1996 rating decision, 
the RO also denied service connection for chronic heart 
disease and arthritis, finding that competent medical 
evidence of record did not show the presence of chronic heart 
disability or arthritis of service origin; an appeal relative 
to the service connection claims had likewise not been filed.  
Thus, the April 1996 RO rating decision declining to reopen 
the claim of service connection for PTB and denying service 
connection for chronic heart disease and arthritis 
constitutes the most recent final decision with regard to 
those claims; it must be determined whether new and material 
evidence has been submitted since that decision.  See Evans, 
9 Vet. App. 273.

Whether new and material evidence is submitted is a 
jurisdictional test, with reopening of a claim required if 
such evidence is submitted, and reopening prohibited if such 
evidence is not submitted.  Barnett, 83 F.3d at 1383-84; see 
also Winters v. West, 12 Vet. App. 203, 206 (1999), rev'd on 
other grounds, sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. 
Cir. 2000).  In addressing whether new and material evidence 
has been submitted, the Board must review the evidence before 
VA at the time of the last final decision, identify any 
additional evidence now before VA, and determine whether that 
additional evidence is both new and material.  If so, then 
the claim will be reopened.  If not, analysis must end, as 
the Board lacks jurisdiction to further review the claim.  
Barnett, 83 F.3d at 1383-84.  

Under applicable regulation, "new and material evidence" is 
defined as evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself, or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Fossie v. 
West, 12 Vet. App. 1 (1998).  

In Hodge, the U.S. Court of Appeals for the Federal Circuit 
noted that not every piece of new evidence is "material," but 
that some new evidence may well contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it will not 
eventually alter a rating decision.  Id., 155 F.3d at 1363.  
In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  

With these considerations, the Board must now review all of 
the evidence which has been submitted by the veteran or 
otherwise associated with the claims folder since the final 
RO rating decision in April 1996.

Evidence of record at the time of the April 1996 RO rating 
decision included the veteran's service records, not showing 
any report or clinical findings indicative of PTB, chronic 
heart disease, or arthritis.  No pertinent report or positive 
clinical findings were recorded on service separation medical 
examination in April 1947; at that time, X-ray study of the 
chest was "negative," and his blood pressure was 120/68.

In October 1972, A. Ramirez, M.D., indicated that he 
performed an X-ray study of the veteran's chest in August 
1949.  Along with his letter, he submitted a photocopy of the 
August 1949 X-ray study report, indicating that the veteran 
had "minimal" PTB of both lungs.

In January 1973, Dr. Ramirez indicated that he performed an 
X-ray study of the veteran's chest in March 1949.

A July 1978 VA interpretation of a private X-ray study of the 
veteran's chest, performed in March 1949, indicated the 
presence of pulmonary infiltrates of both upper lobes, of 
undetermined etiology.

In June 1987, C. Batenga, M.D., indicated that he treated the 
veteran in 1948 due to symptoms including chest pain, cough, 
fever, anorexia, and weigh loss and, based on his examination 
and clinical studies, PTB was diagnosed.  

A June 1987 X-ray study of the veteran's chest, performed at 
a private facility, indicates the presence of "moderately 
advanced" PTB, without evidence of cardiac abnormality.  

By September 1987 letter, two of the veteran's former fellow 
servicemen indicated that they remembered him to perform 
duties guarding Japanese prisoners of war during service.  
Reportedly, the veteran contracted some diseases from 
prisoners who were sick with PTB and malaria, prompting him 
to seek medical treatment for symptoms including chest pain, 
cough, and fever following service separation.  

In April 1992, A. Saguiped, M.D., indicated that he treated 
the veteran due to various illnesses between August 1987 and 
April 1992, diagnosing him with PTB, chest pain, arthritis of 
the upper and lower extremities, and heart disease.

An October 1995 letter from a private hospital indicates that 
the veteran was treated at that facility from June 1992 to 
June 1995, due to active, moderately advanced PTB.

Evidence submitted since the final RO rating decision in 
April 1996 includes duplicate copies of June 1987, April 
1992, and October 1995 private medical records (identified 
above).

In February 1997, the veteran submitted photocopies of his 
service records, documenting the dates of his active military 
service (from April 1946 to May 1947).

An April 1998 X-ray study of the veteran's chest and knees, 
performed at a private facility, indicates that he had old 
PTB of both upper lobes, and minimal osteoarthritic changes 
of the right knee.

A December 1998 letter from a private medical facility 
indicates that the veteran was treated there from June 1987 
to December 1998.  He was diagnosed with essential 
hypertension, arteriosclerotic heart disease, and minimal 
PTB; "minimal" PTB and a "slightly" enlarged cardiac shadow 
were confirmed by X-ray study reports accompanying the 
letter.

VA medical records in January 1968 and June 1971, received in 
February 2000, indicate that the veteran was hospitalized 
from November 1967 to January 1968 due to right lower 
extremity pain, reportedly stemming from an April 1967 stab 
wound to the right inguinal region; clinical studies 
performed during the hospitalization indicated that he had 
"minimal" PTB.  In June 1971, he was hospitalized due to 
symptoms including cough and chest pain which reportedly had 
their onset 3 weeks prior to hospital admission; during 
hospitalization, the veteran reported that he had PTB since 
1949; on examination (including clinical studies), inactive, 
"minimal" PTB was diagnosed.

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, which is incurred in or 
aggravated by the veteran's period of active service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may also be 
allowed on a presumptive basis for certain respiratory 
disabilities, cardiovascular diseases, and arthritis if the 
pertinent disability becomes manifest to a compensable degree 
within a specified period of time after the veteran's 
separation from service (in the case of cardiovascular 
diseases and arthritis, within 1 year after service 
separation and, in the case of certain respiratory diseases, 
within up to 3 years thereafter (active tuberculosis)).  See 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.307, 3.309 (2001).

Based on the foregoing, the Board finds that new and material 
evidence has not been submitted to reopen the claims of 
service connection for PTB, chronic heart disease, and 
arthritis.  Although portions of the newly-submitted evidence 
were not previously of record, VA records documenting medical 
treatment from November 1967 to June 1971, and records from 
private medical providers dated in 1998, this evidence is 
essentially cumulative of other evidence previously submitted 
and considered by the RO; other portions of the newly-
submitted evidence (private medical records from June 1987 to 
October 1995) are merely duplicate copies of records 
previously submitted.  

Regarding the application to reopen the claim of service 
connection for PTB, the evidence of record in April 1996 
indicated that the veteran had minimal PTB as early as 1949 
(or even 1948, as per Dr. Batenga's June 1987 letter), and it 
included the veteran's own and his friends' contention that 
he had PTB since active wartime service.  However, competent 
medical evidence of record in April 1996 did not show a 
manifestation of active PTB to a compensable degree within 3 
years after service separation.  The evidence submitted since 
April 1996 likewise does not suggest that any PTB which he 
may have had within 3 years after service separation was 
manifest to a compensable degree during that time.  Regarding 
the claimed heart disability and arthritis, competent medical 
evidence of record in April 1996 did not show diagnoses of 
chronic heart disease or arthritis of service origin; 
competent medical evidence submitted since that time likewise 
does not show a diagnosis of heart disease or arthritis of 
service origin; neither competent medical evidence of record 
in April 1996 nor evidence submitted since that time shows 
objectively demonstrable heart disease or arthritis within a 
year after service separation.  Overall, the additional, 
medical evidence is not material as it is relevant only to 
the current state of the veteran's PTB, heart disease, and 
arthritis.

The Board is mindful of the veteran's contention to the 
effect that his PTB, heart disease, and multiple joints 
arthritis had their onset during active wartime service.  
However, the evidence of record at the time of the final RO 
decision in April 1996 already included such contentions.  
Thus, the veteran's recent contentions are cumulative.  See 
Reid v. Derwinski, 2 Vet. App. 312 (1992).  

The veteran's claims of service connection for PTB, chronic 
heart disease, and arthritis were previously denied because 
the evidence of record did not show that such disabilities 
were related to active service period or any incident 
occurring therein.  He has not submitted or identified any 
new and material evidence to support his contention that PTB 
was manifest to a compensable degree within 3 years after 
service separation, or that he has chronic heart disease and 
multiple joints arthritis of service origin. The newly-
furnished evidence does not provide a new factual basis on 
which the veteran's claims may be considered.  38 C.F.R. 
§§ 3.104, 3.156.  A final decision of the RO is not subject 
to revision on the same factual basis. Therefore, the claims 
may not be reopened and the Board lacks jurisdiction to 
further review the claims.  Barnett, 83 F.3d at 1383-84.


ORDER

New and material evidence not having been submitted, the 
application to reopen the claims of service connection for 
PTB, chronic heart disease, and arthritis is denied.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 


